Citation Nr: 1307381	
Decision Date: 03/05/13    Archive Date: 03/11/13

DOCKET NO.  10-10 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for depressive neurosis, NOS, claimed as a nervous condition, and if so, whether the reopened claim should be granted.

2.  Entitlement to service connection for post-traumatic stress disorder (PTSD).

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for hypertension, claimed as high blood pressure, to include as secondary to Agent Orange exposure.





ATTORNEY FOR THE BOARD

F. Yankey, Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to July 1970.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico and Guaynabo, Puerto Rico.

Although the RO has determined that new and material evidence has not been submitted to reopen the claim for service connection for depressive neurosis, NOS, claimed as a nervous condition, the Board must determine on its own whether new and material evidence has been submitted to reopen this claim.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

The Board notes that the Veteran has filed a claim for service connection for depressive neurosis, NOS, claimed as a nervous condition, as well as a separate claim for service connection for PTSD.  In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (Court) held that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  However, the Board finds that the Veteran has been pursuing his claims for service connection for a psychiatric disorder on a piecemeal basis such that the concerns as expressed in Clemons v. Shinseki, 23 Vet. App. 1 (2009), do not apply.

The reopened claim of entitlement to service connection for depressive neurosis, NOS, claimed as a nervous condition is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an unappealed decision issued n July 1971, the RO denied the Veteran's claim for service connection for depressive neurosis, NOS, claimed as a nervous condition, based on a finding that there was no evidence of a disability.

2.  The evidence associated with the claims file subsequent to the July 1971 denial includes evidence that relates to an unestablished fact necessary to substantiate the clam for service connection for depressive neurosis, NOS, claimed as a nervous condition, is not cumulative or redundant of the evidence previously of record, and is sufficient to raise a reasonable possibility of substantiating the claim for service connection for depressive neurosis, NOS, claimed as a nervous condition.  

3.  The Veteran does not have PTSD.

4.  The Veteran does not have right ear hearing loss for VA compensation purposes.

5.  The evidence of record shows that left ear hearing loss was not present in service or until years thereafter and is not etiologically related to service.

6.  The evidence of record shows that tinnitus was not present in service or until years thereafter and is not etiologically related to service.

7.  The evidence of record shows that hypertension was not present in service or until years thereafter and is not etiologically related to service.


CONCLUSIONS OF LAW

1.  Evidence received since a final July 1971 rating decision is new and material; therefore, the Veteran's claim of entitlement to service connection for depressive neurosis, NOS, claimed as a nervous condition is reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.156(a), 20.1103 (2012).  

2.  PTSD was not incurred in or aggravated by active military service.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2012).

3.  The criteria for service connection for right ear hearing loss are not met.  
38 U.S.C.A. § 1110, (West 2002); 38 C.F.R. § 3.303 (2012).

4.  The evidence of record shows that left ear hearing loss was not incurred in or aggravated by active military service and service incurrence may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2012).  

5.  The evidence of record shows that tinnitus was not incurred in or aggravated by active military service and service incurrence may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2012).  

6.  The evidence of record shows that hypertension was not incurred in or aggravated by active military service and service incurrence may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012) defined VA's duty to assist a Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).

The VCAA is not applicable where further assistance would not aid the appellant in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance). 

As explained below, the Board has determined that new and material evidence has been submitted to reopen the claim for service connection for depressive neurosis, NOS, claimed as a nervous condition.  Therefore, no further development under the VCAA is required with respect to the claim to reopen.  With respect to the reopened claim, the Board has determined that further development of the record is warranted so that matter is addressed in the remand that follows the order section of this decision.

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In July 2008 and October 2010 letters, issued prior to the initial adjudication of the claims, the RO notified the Veteran of the evidence needed to substantiate his claims for service connection.  The letters satisfied the second and third elements of the duty to notify by informing the Veteran that VA would try to obtain medical records, employment records, or records held by other Federal agencies, but that he was nevertheless responsible for providing any necessary releases and enough information about the records to enable VA to request them from the person or agency that had them.

The Veteran has substantiated his status as a Veteran.  He was notified of all elements of the Dingess notice, including the disability-rating and effective-date elements of the claim in the July 2008 and October 2010 letters.  

VCAA notice should be provided to a claimant before the initial unfavorable decision on a claim, as was done here.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  The VCAA also provides that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.

VA has obtained records of treatment reported by the Veteran, including service treatment records, and VA treatment records.  The Veteran has not reported any private treatment.  In addition, the Veteran was provided a proper VA audiological examination in October 2012 and a proper VA examination for his claimed PTSD in April 2011.  The Board acknowledges that the Veteran has not been afforded a VA examination for his claimed hypertension.

Under the VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

The Veteran contends that he was exposed to herbicides while serving in Vietnam.  As discussed below, his exposure to herbicides in Vietnam is conceded, however, there is no competent evidence that his hypertension may be related to exposure to herbicides in Vietnam.  Furthermore, the Veteran has reported hypertension related to his active military duty.  As discussed below, however, his reports are not deemed credible.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (Board may determine that a Veteran's statements lack credibility).  There is no other credible and competent evidence of hypertension related to service.  An examination is, therefore, not required.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The appeal is thus ready to be considered on the merits.

Claim to Reopen

As a general rule, a previously denied claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to that claim. 38 U.S.C.A. § 5108 ; 38 C.F.R. § 3. 156.  When a claimant seeks to reopen a final decision, the first inquiry is whether the evidence obtained after the last disallowance is "new and material."  

Under 38 C.F.R. § 3.156(a), new evidence means evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156 (a).

The submission of "new and material" evidence is a jurisdictional prerequisite to the Board's review of such an attempt to reopen a claim.  Absent the submission of evidence that is sufficient to reopen the claim, the Board's analysis must cease.  See Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993). 

The Court has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim, in the final sentence of 38 C.F.R. § 3.156(a), does not create a third element in the reopening process, but is a component of the question of what is new and material evidence, rather than a separate determination to be made if evidence is new and material.  See Shade v. Shinseki, 24 Vet. App.110, 117 (2010) (noting that 38 U.S.C.A. § 5108 requires only new and material evidence to reopen).

Shade further holds that 38 C.F.R. § 3.156 "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim[.]"  Id.  Further, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, and regulations do not require new and material evidence as to each previously unproven element of a claim. Id.  Rather the Board should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion. Id., see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510   (1992). If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  Once evidence is deemed new and material, the Board can proceed to review the claim based on the merits and the entire evidence of record.

Analysis

The Veteran contends that he has a current psychiatric disorder, which developed during or as a result of service, to include his combat experiences during active military service in Vietnam.  

In March 1971, the Veteran filed a claim for a nervous condition.  In a July 1971 rating decision, the RO denied service connection for a nervous condition, based on a finding that the condition was not shown by the evidence of record.  The Veteran did not file an appeal and the decision became final.  The Veteran's current claim to reopen was received in July 2008.

The evidence of record at that time of the July 1971 denial included the Veteran's service treatment records and a May 1971 VA examination, which were negative for any evidence or diagnosis of a psychiatric disorder.

The additional pertinent medical evidence added to the record since the July 1971 denial includes VA outpatient treatment records, showing that the Veteran has reported psychiatric symptoms, such as sleep disturbance, nightmares, decreased drive, and forgetfulness, related to his combat experiences during active duty in Vietnam.  They also showed a history of alcoholism.  The Veteran was diagnosed during VA outpatient treatment with a depressive disorder and an anxiety disorder.  His VA Medical Center problem list also included memory loss problems.  

The evidence also includes the report of a VA PTSD examination, conducted in April 2011.  The examiner concluded that the Veteran did not meet the DSM-IV criteria for a diagnosis of PTSD, but he did diagnose a depressive disorder.  The new evidence added to the record, showing diagnoses of a psychiatric disorder, including depressive disorder and an anxiety disorder, which correlates to the Veteran's complaints of nervousness, relates to an unestablished fact necessary to substantiate the claim, i.e. that the Veteran has a current psychiatric disorder, and is sufficiently supportive of the claim to raise a reasonable possibility of substantiating the claim.  It is not cumulative.  Accordingly, new and material evidence has been received and the claim of entitlement to service connection for an acquired psychiatric disorder is reopened.

Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  See Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  The theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, ___ F.3d ___, No. 2011-7184, 2013 WL 628429 (Fed. Cir. Feb. 21, 2013).  

In relevant part, 38 U.S.C.A. 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d at 1337 ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

With chronic diseases shown as such in service, or within the presumptive period after service, so as to permit a finding of service connection, subsequent manifestation of the same chronic disease at any later date, however remote, are service-connected unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  § 3.303(b) does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, ___ F.3d ___, No. 2011-7184, 2013 WL 628429 (Fed. Cir. Feb. 21, 2013).  

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests hypertension to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

38 U.S.C.A. § 1116(a) (West 2002) provides presumptive service connection on the basis of herbicide exposure for specified diseases manifested to a degree of 10 percent within a specified period in a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  It also provides presumptive service connection on the basis of herbicide exposure for each additional disease that the Secretary determines in regulations prescribed under this section warrants a presumption of service-connection by reason of having a positive association with exposure to an herbicide agent, and that becomes manifest within the period (if any) prescribed in such regulations in a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  

Whenever the Secretary determines, on the basis of sound medical and scientific evidence, that a positive association exists between (A) the exposure of humans to an herbicide agent, and (B) the occurrence of a disease in humans, the Secretary shall prescribe regulations providing that a presumption of service connection is warranted for that disease for the purposes of this section.  38 U.S.C.A. § 1116(b)(1).  

In making determinations for the purpose of this subsection, the Secretary shall take into account (A) reports received by the Secretary from the National Academy of Sciences under section 3 of the Agent Orange Act of 1991 [note to this section], and (B) all other sound medical and scientific information and analyses available to the Secretary.  In evaluating any study for the purpose of making such determinations, the Secretary shall take into consideration whether the results are statistically significant, are capable of replication, and withstand peer review.  38 U.S.C.A. § 1116(b)(2).  

The diseases presumed to be associated with herbicide exposure include: chloracne or other acneform diseases consistent with chloracne, type 2 diabetes (also known as type II diabetes or adult-onset diabetes), Hodgkin's disease, ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina), all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia), multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  

An association between the occurrence of a disease in humans and exposure to an herbicide agent shall be considered to be positive for the purposes of this section if the credible evidence for the association is equal to or outweighs the credible evidence against the association.  38 U.S.C.A. § 1116(b)(3).

Hypertension is not among the diseases specified in 38 U.S.C.A. § 1116(a).  In addition, the Secretary has not determined, on the basis of sound medical and scientific evidence, that a positive association exists between (A) the exposure of humans to an herbicide agent, and (B) the occurrence of hypertension in humans.  See 38 C.F.R. § 3.309(e).  

Specific to claims for service connection, impaired hearing is considered a disability when the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

Sensorineural hearing loss is subject to service connection based upon continuity of symptomatology as an "organic disease of the nervous system" under 38 C.F.R. § 3.309(a).  Any other form of hearing loss, such as conductive hearing loss, is not subject to service connection based upon continuity of symptomatology.  Walker v. Shinseki, ___ F.3d ___, No. 2011-7184, 2013 WL 628429 (Fed. Cir. Feb. 21, 2013).  
Accordingly, in this case, the Veteran's claims of continuity of symptomatology have been considered and addressed.

Service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) a link, established by medical evidence, between the current symptoms and the claimed in-service stressor. 

38 C.F.R. § 4.125(a) requires that diagnoses of mental disorders conform to the fourth edition of the Diagnostic and Statistical Manual of Mental Disorders (DSM-IV).  The DSM-IV sets forth specific criteria which must be met to establish a diagnosis of service connection for PTSD.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2010); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. At 54.  

PTSD

The Veteran contends that he has PTSD, which developed as a result of combat experiences during active duty in Vietnam.  He specifically reported witnessing the death of two soldier companions after missile attacks on two different occasions.  See April 2011 VA examination report.

The Board notes that despite the Veteran's assertions of incidents in Vietnam, the medical evidence of record does not contain a diagnosis of PTSD.

Service medical records are negative for any evidence of a psychiatric disorder.  In October 2010, the Veteran submitted a claim for service connection for PTSD, contending that he was under regular treatment at the VA Medical Center in San Juan, Puerto Rico.  The available records from that facility show that the Veteran has reported psychiatric symptoms, such as sleep disturbance, nightmares, decreased drive, and forgetfulness, related to his combat experiences during active duty in Vietnam, and that he has been diagnosed, as noted above, with a depressive disorder and an anxiety disorder, but they are completely negative for any diagnosis or finding of PTSD.  

The Veteran was afforded a VA PTSD examination in April 2011.  The examiner noted the Veteran's reports of anxiety, irritability, concentration difficulties, sadness, and social isolation, related to combat experiences in Vietnam, as well as his report of witnessing the death of two soldier companions during missile attacks on two different occasions.  However, the examiner ultimately concluded that the Veteran did not meet the criteria for a diagnosis of PTSD under DSM-IV.  The Veteran has neither submitted nor identified any other medical evidence suggesting that he has PTSD.  

As PTSD has not been diagnosed per DSM-IV criteria, entitlement to service connection for PTSD must be denied.

The Veteran is competent to report the symptoms of his disability.  Furthermore, the evidence of record shows that he served in combat in Vietnam.  However, he is not competent to provide a specific diagnosis of PTSD under the DSM-IV because such an opinion requires medical expertise, which he does not have.  See Davidson, supra; Jandreau, supra; Buchanan, supra; Charles, supra; Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability). 

Hearing Loss and Tinnitus

The Veteran contends that he has bilateral hearing loss and tinnitus related to noise exposure during combat in Vietnam, during active military service.  Service treatment records show that at the time of his induction examination in May 1968, the Veteran had normal hearing bilaterally.  At the time of his discharge examination in April 1970, his hearing was normal from 500 hertz to 6000 hertz, bilaterally.  Service treatment records are negative for any evidence of tinnitus.  The Veteran has not reported any specific in-service findings referable to hearing loss or tinnitus.  However, service personnel records show his military occupational specialty (MOS) was a combat engineer.  Therefore, the Board accepts the Veteran's reports of noise exposure in service.

The Veteran was afforded a VA examination in October 2012, in response to his claim.  He again reported military noise exposure during combat in Vietnam.  He also reported recurrent tinnitus since the 1970's.  

The audiology report which accompanied the examination report showed the following speech reception thresholds:

Hertz	500	1,000	2,000	3,000	4,000	

Right	15	25	25	30	30	
Left	 	20	25	25	45	45	

Speech discrimination was 96 percent in the right ear and 100 percent in the left ear.  

The Veteran was diagnosed as having sensorineural hearing loss in the right and left ears; however, the findings did not show right ear hearing loss for VA compensation purposes.  See 38 C.F.R. § 3.385.  There were no other reported hearing examinations during the appeal period, and there is no other competent medical evidence in the record demonstrating a current right ear hearing loss disability.  

The Veteran is competent to report current right ear hearing loss, a symptom observable to a lay person, and a continuity of symptoms since service.  Furthermore, as noted above, the Board has accepted his reports of noise exposure in service.  However, it would require medical expertise to say that he has hearing loss that meets the specific thresholds of 38 C.F.R. § 3.385.  See 38 C.F.R. § 4.85(a) (2011) (requiring that examinations for hearing impairment for VA purposes be conducted by state licensed audiologists).  There is no evidence that the Veteran possesses such expertise.  Hence, he would not be competent to say that his right ear hearing loss met the thresholds of 38 C.F.R. § 3.385.

As such, the Board finds that the weight of the evidence is against a finding that there is a right ear hearing loss disability for VA compensation purposes.  Reasonable doubt does not arise and the claim is denied.  38 U.S.C.A. § 5107(b) (West 2002).

The first competent evidence of hearing loss or tinnitus in the record is from the October 2012 VA audiogram conducted in response to the Veteran's claim, more than 40 years the Veteran's discharge from active service.  As noted above, the Veteran was diagnosed with sensorineural hearing loss in the right and left ears, and he reported symptoms of recurrent tinnitus since the 1970's.  The examiner opined that the Veteran's hearing loss was not at least as likely as not (50 percent probability or greater) caused by or a result of an event in military service.  The examiner's rationale was that the Veteran presented a mild notch at 6000 hertz during his service induction examination, but during his separation examination, he demonstrated bilateral normal hearing.  Therefore, he concluded that there was no evidence of auditory damage present, even after the Veteran was exposed to military noise as a combat engineer in Vietnam for one year.  There is no contrary medical opinion of record.  The examiner also opined that the Veteran's tinnitus was at least as likely as not (50 percent probability or greater), a symptom associated with the hearing loss (which he found was not related to service), as tinnitus is known to be symptom associated with hearing loss.

The Veteran's report of a continuity of hearing loss and tinnitus since military service is competent evidence of a continuity of symptomatology.  He first reported such continuity, however, years after service and only in connection with the claim for VA compensation, and as noted the first contemporaneous evidence of hearing loss and tinnitus consists of the aforementioned October 2012 audiogram, which showed bilateral hearing loss and symptoms of recurrent tinnitus.  Furthermore, the VA audiologist who examined the Veteran and reviewed the claims folders, has opined that the Veteran's hearing disability is not related to service; and that his tinnitus is related to his hearing disability, implying that there is no connection between tinnitus and service.  As noted above, there is no contrary medical opinion of record.  It would require medical expertise to say that the current hearing loss or tinnitus identified long after service, are the result of in-service noise exposure.  The Veteran, as a layperson, is not qualified to render an opinion concerning the medical cause of his hearing loss or tinnitus. 38 C.F.R. § 3.159(a)(1),(2) (2012).  

Accordingly, the Board concludes that the preponderance of the evidence is against this claim and service connection for left ear hearing loss or tinnitus on a direct basis is not in order.  The Board also notes that without clinical evidence of manifestation of left ear hearing loss to a compensable degree within a year after discharge, presumptive service connection also is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385.

Hypertension

The Veteran contends that his currently demonstrated hypertension is related to his active military service, to include exposure to Agent Orange during active duty in Vietnam.

Hypertension was not diagnosed until many years after service, and there is no competent evidence to establish that it is due to any event or incident of the Veteran's period of active duty.  In this regard, the Board notes that service treatment records are negative for any evidence of complaints, treatment or a diagnosis related to high blood pressure or hypertension.  The post-service medical evidence of record, which consists of outpatient treatment records from the VA Medical Center in San Juan, Puerto Rico dated from 2001 to 2011 and the report of VA examinations conducted in January and February 2002.  During VA outpatient treatment, the Veteran had elevated blood pressure readings in 2001 and 2002, and he has been treated for hypertension since 2004.  He again had elevated blood pressure readings on VA examination in January and February 2002 and was diagnosed with hypertension during those examinations.  These records do not indicate that the Veteran's hypertension is related to his active military service.  

The Veteran also asserts that the hypertension is a result of exposure to Agent Orange during active duty in Vietnam.  See July 2010 claim form.  Because the Veteran served in the Republic of Vietnam, his exposure to herbicides is presumed.  38 C.F.R. § 3.307(a)(6)(iii).  However, as noted, hypertension is not subject to presumptive service connection on the basis of herbicide exposure because the Secretary has not determined, on the basis of sound medical and scientific evidence, that a positive association exists between (A) the exposure of humans to an herbicide agent, and (B) the occurrence of hypertension in humans.  The unavailability of presumptive service-connection, however, does not mean that service connection cannot be granted for a disease that is shown by at least an equipoise standard of evidence to have been caused by exposure to an herbicide agent during active service or to have been otherwise caused by or had onset during active service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  
However, no competent or credible lay or medical evidence has been presented to support of the Veteran's lay assertions that the claimed hypertension is due to Agent Orange exposure.  

The presumption of service connection for chronic diseases diagnosed within one year following discharge from active duty is also not applicable to this case because the evidence demonstrates that hypertension was initially shown many years after the Veteran's discharge from service.  

With regard to the years-long evidentiary gap in this case between active service and the earliest manifestations of hypertension, the Board notes that a prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  The Board must consider all the evidence, including the availability of medical records, the nature and course of the disease or disability, the amount of time that elapsed since military service, and any other relevant facts in considering a claim for service connection.  Id.  cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000) (holding that the absence of medical records during combat conditions does not establish absence of disability and thus suggesting that the absence of medical evidence may establish the absence of disability in other circumstances).  Thus, when appropriate, the Board may consider the absence of evidence when engaging in a fact finding role.  See Jordan v. Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing separately) (noting that the absence of evidence may be considered as one factor in rebutting the aggravation part of the section 1111 presumption of soundness).

Under the circumstances of this case, the Veteran is not competent to report the onset of symptoms related to his hypertension.  Hypertension does not result in symptoms that may be clearly detected by the layman; rather, the actual detection and diagnosis of hypertension requires specific measuring devices for blood pressure, and an interpretation of the blood pressure readings by a medical professional.  The Veteran has not identified any symptoms of hypertension other than blood pressure readings, which he may have suffered that may in turn indicate the presence of hypertension prior to 2001.  Thus, the question in this claim turns on the credibility of the Veteran's claim that he has carried a hypertension diagnosis since the 1970s.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

The Board finds the contemporaneous evidence to be more probative and credible than the Veteran's current assertions.  Contemporaneous evidence has greater probative value than history as reported by the Veteran.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994).

In this regard, the Veteran filed a claim in March 1971 for other unrelated conditions, such as a nervous condition, a left eye condition and a stomach condition.  However, although he has since reported during his VA examination in January 2002 that he had symptoms of high blood pressure in 1970, his claim in 1971 did not include the issue of service connection for high blood pressure or hypertension.  In addition, the Veteran had a normal blood pressure reading of 110/80 during a May 1971 VA examination conducted in response to his claim.  There is also no evidence of record showing symptoms or a diagnosis of high blood pressure or hypertension in the 70's, 80's or 90's.  In fact, there is no competent or credible lay or medical evidence of hypertension before 2001, more than 30 years after his discharge in 1970.

Moreover, the Board notes that the Veteran's own statements regarding the onset of his current hypertension are inconsistent.  In this regard, in his May 2001 claim for pension, the Veteran reported that he had suffered from hypertension since 1997.  However, during a January 2002 VA general medical examination, he reported high blood pressure since 1970.  He was noted to have three elevated blood pressure readings of 160/90, and was diagnosed at the time of the January 2002 examination with high blood pressure.  During a February 2002 VA heart examination He had elevated blood pressure readings of 150/80 and 150/78, and was diagnosed at that time with arterial hypertension; he reported at that he was first diagnosed with hypertension around 1992.  But as noted above, VA outpatient treatment records show that the Veteran had elevated blood pressure readings only as early as 2001, and that he has been treated for hypertension since 2004.  

The Board also notes that it would require medical expertise to say that the current hypertension identified long after service, had its onset during or as a result of service, to include exposure to Agent Orange.  Under the circumstances of this case and for the reasons detailed above, as a layperson, the Veteran is not qualified to render an opinion concerning the medical cause of his hypertension.  38 C.F.R. § 3.159(a)(1),(2) (2012).

There is no other evidence showing that the Veteran's hypertension is related to service, to include exposure to Agent Orange.  Accordingly, the Board concludes that service connection for hypertension is not in order.  In reaching this decision, the Board has considered the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  


ORDER

New and material evidence has been presented, and the claim for service connection for depressive neurosis, NOS, claimed as a nervous condition, is reopened; the appeal is granted to this extent only.

Service connection for PTSD is denied.

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.

Service connection for hypertension is denied.


REMAND

Under the VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003). 

The types of evidence that 'indicate' that a current disability 'may be associated' with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of chronic symptoms such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 83.
The post-service medical evidence of record shows that the Veteran has reported psychiatric symptoms in service and a continuity of symptoms since.  These records also show that he has been diagnosed with and treated for psychiatric disorders, including a depressive disorder and an anxiety disorder.  Although the April 2011 VA examiner concluded that the Veteran did not meet the DSM-IV criteria for a diagnosis of PTSD, he did diagnose a depressive disorder.  However, the examiner did not give an opinion as to the etiology of the depressive disorder.  Accordingly, the Board finds that the April 2011 examination is considered incomplete and therefore, inadequate for rating purposes.  VA regulations provide that where an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  38 C.F.R. § 4.2 (2012).  Once VA undertakes to provide an examination, it is obligated to insure that the examination is adequate.  Barr v. Nicholson, 21 Vet.App. 303 (2007).

The medical evidence of record contains competent evidence of a current psychiatric disability, namely depressive disorder and anxiety disorder.  Although contemporaneous evidence of an ongoing psychiatric disability in the years following service is not of record, the Veteran reports in-service psychiatric symptoms and chronic symptoms since, which provides evidence that a current psychiatric disability may be related to service.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  As the VA psychiatric examination and opinion of record does not indicate whether there is a connection between the current psychiatric diagnosis (namely, depressive disorder and anxiety disorder) and service, the Board finds that at the very least, a supplemental psychiatric opinion should be sought to address whether there is a nexus.  38 U.S.C.A. § 5103A(d) (West 2002).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any relevant psychiatric records from VA and/or any private records identified by the Veteran, which may have come into existence and have not been considered since the last RO adjudication.

2.  After any new relevant evidence has been identified and obtained, obtain a supplemental psychiatric opinion to determine the nature and etiology of his currently diagnosed psychiatric disorder, to include depressive disorder and anxiety disorder.  If possible, this request for a supplemental opinion should be considered by the examiner who conducted the April 2011 opinion. The claims folder contents must be made available to the examiner for review.  The examiner shall provide an opinion as to the following question:

whether it is at least as likely as not (probability of 50 percent or greater) that any currently diagnosed psychiatric disorder, such as depressive disorder and/or anxiety disorder, was first manifested in service and/or is causally related to event(s) in service.

A complete rationale should be given for all opinions and conclusions expressed.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

If the examiner determines that an entirely new examination is necessary before the opinion requested may be rendered, the RO/AMC shall schedule the Veteran for such examination.  

3.  Readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted, the agency of original jurisdiction should issue a supplemental statement of the case.  The case should be returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


